Claims 1-20 are pending in this application.
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file.
Claim Objections
2          Claims 6 and 15 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, can not depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 6 and 15 not been further treated on the merits.
Claim Rejections - 35 USC § 103
3	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (CN109320993A).
Gao et al. (CN’ 993A) teaches a method of extraction of natural melanin using a acid-base extraction technique that involves using NaOH solution (base) and acid sedimentation is performed to obtain melanin nanoparticles (See English transaction of the Patent No. CN’993 A).
The instant claim differs from the teaching of Gao et al. (CN’ 993A) by extracting the melanin from black knot fungus.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the method of Gao et al. (CN’ 993A) by extracting natural melanin from any plants includes the claimed black knot fungus to arrive at the claimed invention. Such a modification would have been obvious based on the teaching of Gao et al. (CN’ 993A) that refers to a method for extraction natural melanin by using acid and base by a adjusting the pH of the medium of extraction, and, thus, the person of the ordinary skill in the art would expect such a method to have similar property to those claimed, absent unexpected results.   
Allowable Subject Matter
Claims 2-5, 7-14 and 16-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art of record (CN109320993 A) does not teach or disclose the claimed method’s steps of extraction melanin from black knot fungus as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761